DETAILED ACTION
This is in response to applicant's communication filed on 06/27/2022, wherein:
Claim 1-8 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. US 11483748 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.


US 11483748 B1
17850043
1. A method for managing handovers in a wireless communication system, the method comprising: 

receiving, by a serving base station (BS), a measurement report from an user equipment (UE), wherein the measurement report comprises a channel quality indicator (CQI) and a bit error rate (BER); 

determining, by the serving BS, whether the received BER is greater than a predetermined BER threshold; 

determining, by the serving BS, whether the UE satisfies a handover condition when the received BER is greater than the predetermined BER threshold; determining, by the serving BS, whether the UE satisfies the handover condition for a predetermined time period when the UE satisfies the handover conditions;

determining, by the serving BS, whether a current load of a target BS exceeds capacity when the UE satisfies the handover condition for the predetermined time period; 

performing, by the serving BS, a handover procedure with the target BS for the UE when the current load of the target BS is not in excess of capacity; 

determining, by the serving BS, a modulation and coding scheme (MCS) value based on the received CQI; and 

lowering, by the serving BS, the MCS value when the current load of the target BS is in excess of capacity.

2. The method of claim 1, wherein the method further comprises: allocating, by the serving BS, resource blocks to the UE based on the MCS value when the current load of the target BS is in excess of capacity.
1. A method for managing handovers in a wireless communication system, the method comprising: 

determining, by a serving base station (BS), whether an user equipment (UE) satisfies a handover condition; 
determining, by the serving BS, whether the UE satisfies the handover condition for a predetermined time period when the UE satisfies the handover conditions; 

determining, by the serving BS, whether a current load of a target BS exceeds capacity when the UE satisfies the handover condition for the predetermined time period;
 
performing, by the serving BS, a handover procedure with the target BS for the UE when the current load of the target BS is not in excess of capacity; 

determining, by the serving BS, a modulation and coding scheme (MCS) value based on a channel quality indicator (CQI) reported by the UE; and 

lowering, by the serving BS, the MCS value when the current load of the target BS is in excess of capacity (see claim 1 of US 11483748 B1).

2. The method of claim 1, wherein the method further comprises: allocating, by the serving BS, resource blocks to the UE based on the MCS value when the current load of the target BS is in excess of capacity (see claim 2 of US 11483748 B1).


Regarding claim 5-6, the scope and content of the claim recites a serving base station for performing the method of claim 1-2, therefore, being addressed as in claim 1-2.

Claim 3-4 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11483748 B1 in view of Park et al. (US 20200252847 A1).

Regarding claim 3, claim 1 of US 11483748 B1 discloses the method of claim 1, however, silent on details about receiving, by the serving BS, a reference signal received power (RSRP) report, wherein the RSTP report comprises a RSRP of the serving BS and a RSRP of the target BS.
Park discloses receiving, by the serving BS, a reference signal received power (RSRP) report, wherein the RSTP report comprises a RSRP of the serving BS and a RSRP of the target BS (Fig. 34 and ¶0431 – “the measurement results of the first cell may comprise at least one of: a reference signal received power (RSRP) of the first cell; a reference signal received quality (RSRQ) of the first cell and/or one or more cells (e.g., the third cell, a current serving cell of the wireless device, primary/secondary cell of the wireless device, neighboring cells of the current serving cell of the wireless device); a reference signal received power (RSRP) of a neighboring cell of the first cell; and/or a reference signal received quality (RSRQ) of a neighboring cell of the first cell”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of claim 1 of US 11483748 B1 to incorporate measurement report utilizing RSRP for handoff from Park teaching because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize different parameter for handoff measurement.

Regarding claim 4, the combined teaching of claim 1 of US 11483748 B1 in view of Park discloses the method of claim 3, wherein the handover condition further comprises the RSRP of the target BS is greater than the RSRP of the serving BS plus a handover threshold (Park - ¶0319 – “In an example, if a wireless device uses a service that is insensitive to latency and/or reliability, an access node may initiate a handover to a cell having a backhaul link with multiple hops (e.g., when radio condition of the cell for the wireless device satisfies requirements; and/or in response to RSRP/RSRQ of the wireless device for the cell being higher than a threshold value and/or being offset better than RSRP/RSRQ of a current serving cell)”).

Regarding claim 7-8, the scope and content of the claim recites a serving base station for performing the method of claim 3-4, therefore, being addressed as in claim 3-4.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643